DETAILED CORRESPONDENCE
This detailed action is in response to the claims filed on 8/21/2019, and any subsequent filings.
Notations “C_L_”; “Pg”; and “Pr” are used to indicate column_line_, page, and paragraph, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1-7 are pending. 

Specification
Applicant’s original disclosure fails to provide sufficient support for the subject matter of claim 4: “…heavy oil, cooling water, and ballast water of ships”. The original disclosure Pr. 46 indicates “the fluid as the filtration target is ceramics raw material slurry, pigment slurry, coating liquid for paper or film, heavy oil, cooling water, or ship ballast water.” This suggest that only one of the filtration targets are required. Furthermore, one of ordinary skill would not utilize a single filtration unit that simultaneously filters a stream of such differences (hydrocarbon, seawater, paper or film coating liquid, slurries, etc.).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “of 100 µm or less”, and the claim also recites “preferably 50 µm ±30 μm”  which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (JP2013091046; hereinafter “Takahashi”. Machine translation has been provided and claim mapped to) in view of Toro (NPL – Programming the Automatic Backwash Controller).
Applicant’s claims are directed toward a method.
Regarding claims 1-7; Takahashi discloses a method for operating a filtration device, wherein
the filtration device comprises:
a filter element having a filter medium constituted of a metal mesh material (See Takahashi Fig. 1; Pr. 25; filter element 2 may be a metal mesh or resin mesh), in which during filtration to pass a fluid from one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B), substances in the fluid are captured on the one surface (See Takahashi Fig. 1; Pr. 33; fluid passes through the filter element 2 from the inside toward the outside of the filter element. Pr. 23; fluid passes through and the solid content are captured and filtered), and during backwashing to pass a fluid from the other surface side to the one surface side of the filter medium, the captured substances are separated from the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D)
a brush arranged to be capable of making a relative movement with respect to the one surface of the filter medium and assisting in separating the captured substances and sifting with respect to the captured substances during the relative movement (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured);
a driving unit relatively moving at least one of the brush or the filter element with respect to the other (See Takahashi Pr. 28-29; the flow of the fluid at the time of filtration or backwashing moves the removal brush 3);
a filtration mechanism passing a fluid from the one surface side to the other surface side of the filter medium (See Takahashi Fig. 1; Pr. 33-34; fluid enters the casing 1 through fluid inlet 4 and exits through fluid outlet 5. The fluid passes through the filter element 2; as shown by arrows A and B) and a backwashing mechanism passing a fluid from the other surface side to the one surface side of the filter medium (See Takahashi Fig. 1; Pr. 27, 34; during backwashing fluid flows in from fluid outlet 5 of the casing and flows out through fluid inlet 4, as shown by arrows C and D);
a casing supporting at least the filter element, the filtration mechanism, and the backwashing mechanism (See Takahashi Fig. 1; Pr. 23; casing 1); and wherein
the operating method of a filtration device comprises starting the backwashing when a differential pressure between the both surfaces of the filter medium exceeds a predetermined value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4) or as triggered by a lapse of a predetermined time while performing the filtration, and returning to the filtration after the differential pressure is eliminated or after a predetermined time elapses (See Takahashi Pr. 44; Fig. 11; after backwashing is complete where the trapped matter has been scraped off by the removal brush 3, the backwash fluid can be drained form the filter element through fluid communication hole 12. This way, the filter element 2 has the inner peripheral surface has been removed and can be filtered again (i.e. the system is able to resume filtration))
performs a sifting operation of driving the driving unit to relatively move the brush with respect to the filter medium so as to sift removal unnecessary substances from the captured substances and pass the removal unnecessary substances to the other surface side during the filtration (See Takahashi Pr. 28-29; the flow of the fluid at the time of filtration or backwashing moves the removal brush 3. Pr. 44; Fig. 11; brush 3 rises and opens the fluid communication hole and by continuing backwashing in this state, the trapped matter is scraped off by the removal brush 3 and can be drained from the filter element  2).
Takahashi does not disclose a control unit controlling the driving unit, the filtration mechanism, and the backwashing mechanism.
Toro relates to the prior art by disclosing a filter system that can be backwashed, and further indicates that a backwash controller is utilized to sense the need for the filters to be backwashed and manage a backwash cycle (See Toro Pg 13 Pr 2-3). As the filters become dirty and need to be flushed, the pressure loss through filters increases. The controller senses the need for the filters to be backwashed by tracking the pressure of the system both upstream, and downstream of the filters (See Toro Pg 13 Pr 3).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Takahashi’s filter system that utilizes a backwash cycle with Toro’s controller that can further manage a backwash cycle (i.e. the starting, stopping, and fluid flow of the system), in order to appropriately backwash the system since the pressure loss through the filters increases as the filters become dirty and need to be flushed (See Toro Pg 13 Pr 3).
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Additional Disclosures Included:
Claim 2: The method for operating a filtration device according to claim 1, wherein in an operation of sifting the removal unnecessary substances from the captured substances, when a plurality of particles constituting the removal unnecessary substances are solidified, the brush is relatively moved on the filter medium wall so as to crush the solidified particles to a size with which the particles can pass through openings of the filter medium (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured).
Claim 3: The method for operating a filtration device according to claim 1, wherein the filter element has an opening diameter of a filter surface of 100 μm or less, preferably 50 μm±30 μm (See Takahashi Pr. 7; indicates a filter device may have a filter element having a size finer than 100 microns).
Claim 4: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is ceramic raw material slurry, pigment slurry, coating solution for paper or film, heavy oil, cooling water, and ballast water of ships (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc.).
Claim 5: The method for operating a filtration device according to claim 1, wherein the fluid as a filtration target is a fluid having a viscosity of 0.2 to 1000 mPa·s (See Takahashi Pr. 21, 23; filtration of water supply, cooling water or a process liquid of various devices, seawater, etc. The viscosity of water is about 1 mPa*s at 20 oC).
Claim 6: The method for operating a filtration device according to claim 1, wherein inside the casing, a non-filtered-substance retention unit is provided that retains non-filtered substances separated from the one surface side of the filter medium without passing through the filter medium during the filtration, and a retained-substance discharging unit that discharges the non-filtered substances to outside of the casing is arranged in the casing (See Takahashi Fig. 1; Pr. 22; the inlet fluid 4 flows through filtration chamber 7. The inlet fluid contains the particles to be filtered, and the particles remain on the inlet side of the filter element 2.).
Claim 7: The method for operating a filtration device according claim 6, further comprising: a step of continuously or intermittently performing a sifting operation by a relative movement between the brush and the filter medium during the filtration; a step of measuring a filtration differential pressure between the one surface side and the other surface side of the filter medium, and performing the sifting operation when the filtration differential pressure exceeds a permissible value (See Takahashi Fig. 1; Pr. 28-29, 33-34; removal brush 3 moves up and down along an axial direction of the filter element 2 and has bristles 3b. The trap remover 3 moves in an axial direction in the filter element 2 by a flow of fluid at the time of filtration or backwashing, and a member of an outer peripheral portion is brought into sliding contact with an inner peripheral surface of the filter element to remove an object to be captured. Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4); and a step of measuring the filtration differential pressure and discharging the non-filtered substances in the non-filtered-substance retention unit to outside of the casing by the retained-substance discharging unit or performing backwashing by the backwashing mechanism when the filtration differential pressure exceeds a permissible value (See Takahashi Pr. 35; backwashing is initiated if the pressure of the fluid outlet 5 is greater than the pressure of fluid inlet 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Huang (US5085771) – centrifugal filter casing with a motor in the center and brushes on the filter screen.
Benenson (US20030098273) – self cleaning water filter with a brush.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 







/Donovan Bui-Huynh/Examiner, Art Unit 1779           

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779